Citation Nr: 0201507	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  97-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right ankle 
disability, including arthritis, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) February 1997 decision which denied service 
connection for chronic depression, and increased the rating 
of the service-connected right ankle disability from 10 to 20 
percent.  As noted on the title page, the Waco RO now has 
jurisdiction over this case.  

By writing in June 2000, the veteran withdrew her appeal 
relative to the claim of service connection for chronic 
depression.  38 C.F.R. § 20.204 (2001).  

In October 1999 and March 2000, the veteran requested a 
personal hearing.  She was scheduled to appear at a hearing 
on June 12, 2000 (notice of the hearing date was mailed to 
her address of record on May 18, 2000), but a hand-written 
note on the hearing notification letter indicates that the 
hearing was canceled; by February 2001 letter, the veteran 
confirmed the hearing cancellation.  


FINDING OF FACT

The veteran's service-connected right ankle disability is 
associated with arthritis and produces subjective pain, 
recurrent swelling, stiffness, discomfort, and instability; 
there is no objective evidence of weakness, effusion, muscle 
atrophy, skin discoloration, or vascular impairment; a 12 
centimeter (cm) post surgical scar over the ankle is well 
healed and not productive of any impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for right ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5010, 5271 (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to her pending claim have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
her claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is needed to comply with the 
requirements of the new law regarding development of the 
veteran's claim.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Consideration 
must be given to the ability of the veteran to function under 
the ordinary conditions of daily life.  38 C.F.R. § 4.10 
(2001).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2001), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historically, service connection for residuals of right ankle 
fracture was granted by RO rating decision in February 1977, 
and a noncompensable rating was assigned.  That decision was 
based on the veteran's service medical records, showing that 
she fractured the ankle in 1974, requiring open reduction and 
internal fixation surgery, and post service clinical evidence 
identifying the disability.  

VA medical records from May 1981 to April 1984, including an 
April 1984 compensation and pension examination report, 
document intermittent treatment for symptoms and impairment 
including recurrent right ankle pain, swelling, reduced 
motion, and functional impairment on prolonged walking and 
standing.  X-ray studies of the right ankle showed arthritis.  

By RO rating decision in June 1984, the rating of the 
veteran's service-connected right ankle disability with 
traumatic arthritis, was increased from zero to 10 percent.  

VA medical records from May 1986 to May 1989, including a May 
1986 compensation and pension examination report, document 
intermittent treatment for the veteran's service-connected 
right ankle disability, manifested by symptoms including 
pain, swelling, instability, and reduced motion.  

On VA psychiatric examination in December 1996, history of 
right ankle fracture with ongoing pain and impairment was 
identified.  

On VA orthopedic examination in December 1996, the veteran 
reported persistent right ankle discomfort despite ongoing 
medical treatment and use of medication.  On examination, she 
walked with a slight limp, favoring the right leg, but she 
ambulated without a cane, crutch, or other support; a well 
healed post surgical scar was noted over the right ankle; the 
ankle was tender and range of motion was "considerably" 
reduced, but there was no evidence of redness, swelling, 
muscle atrophy, or sensory or circulation impairment.  X-ray 
study of the right ankle showed fusion of the distal fibula 
to the tibia with marked degenerative changes of the distal 
tibia.  

By rating decision in February 1997 (here on appeal), the 
rating of the veteran's service-connected right ankle 
disability was increased from 10 to 20 percent.  

On June 1997 private medical examination, the veteran 
reported a multitude of medical complaints and impairment, 
including right ankle pain.  On examination, a healed post 
surgical scar was noted over the right ankle; range of motion 
of the right ankle was "essentially unremarkable," and she 
was able to walk on her heels and toes, and to squat and 
arise from a squatting position; there was no evidence of 
weakness or muscle atrophy.  Previous compound fracture of 
the right ankle, treated by open reduction and internal 
fixation in 1974, with residual scar was diagnosed.  The 
examiner indicated that she walked with normal gait and 
station for a morbidly obese person, and she appeared able to 
sit, stand, walk, and move about.  

VA medical records from July 1996 to August 1997 document 
treatment for various symptoms and impairment including the 
service-connected right ankle disability, manifested by 
symptoms including pain, instability, and discomfort.  

In September 1999, a clinical social worker at a Vet Center 
indicated, in pertinent part, that the veteran complained of 
chronic right leg and ankle pain.  

In October 1999, medical records from the Social Security 
Administration (SSA) were associated with the file, including 
a July 1997 disability determination notice, indicating that 
the veteran was disabled under SSA law since May 1996 due 
primarily to obesity; ankle osteoarthritis was listed as a 
secondary diagnosis.  

On VA orthopedic examination in July 2000, the veteran 
reported chronic right ankle pain, swelling, weakness, and 
instability, frequently resulting in her falling down and re-
injuring the ankle (reportedly, she most recently re-injured 
the ankle in a fall about a week prior to the examination); 
she indicated that the symptoms intensified on prolonged 
standing or walking.  On examination, a 12 cm linear post 
surgical scar was noted over the right ankle; range of motion 
of the ankle, characterized by the examiner as basically 
within normal limits, was to 10 degrees dorsiflexion and to 
45 degrees plantar flexion; the ankle was somewhat tender 
from the recent fall, but there was no evidence of 
discoloration, swelling, or effusion.  Post operative 
condition of the right ankle, with traumatic arthritis, and 
with complaints of chronic pain and instability was 
diagnosed.  

A VA nerve conduction study in September 2000 showed sensory 
impairment of the peroneal and tibial nerves of both legs, 
suggestive of neuropathic problems.  Service connection for 
neurologic impairment of the right ankle was denied by RO 
rating decision in August 2001, and notice of disagreement 
relative to that matter has not been filed; the rating of 
impairment from the service-connected right ankle disability 
does not, therefore, include neurologic impairment.  

In February 2001, the veteran indicated that she had 
persistent pain, swelling, stiffness, numbness, and 
impairment of the right ankle despite medical treatment and 
use of various medication.  At times, the disability 
reportedly rendered her unable to walk and, at other times, 
the right ankle instability caused her to fall.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Code 5003 provides that arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  In this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Currently, the veteran's service-connected right ankle 
disability is rated under 38 C.F.R. § 4.71a, Code 5271, for 
limitation of motion of the ankle, and a 20 percent rating is 
assigned (representing the maximum rating available under 
that Code) consistent with evidence of marked impairment of 
motion.  Disability ratings in excess of 20 percent are 
available under Code 5262, if there is nonunion of tibia and 
fibula or malunion of tibia and fibula with marked ankle 
disability, and under Code 5270, if the ankle is ankylosed.  
Ratings greater than 20 percent are also available under Code 
5283, if there is severe malunion or nonunion of tarsal or 
metatarsal bones, and under Code 5284, if a severe foot 
injury is shown.  

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating of the veteran's service-
connected right ankle disability, including arthritis, in 
excess of the currently assigned 20 percent is not warranted.  
In particular, although it appears that she continues to 
complain of pain, weakness, instability, stiffness, 
discomfort, and swelling of the ankle, at times causing her 
to fall and rendering her unable to walk, her subjective 
complaints of pain and weakness were unsupported by objective 
evidence, such as muscle atrophy, effusion, swelling, or skin 
changes.  Although range of motion of the right ankle was 
reduced on December 1996 VA medical examination, it was not 
reduced on examination in June 1997 or July 2000.  Even in 
December 1996, the ankle was not ankylosed and she ambulated 
without the use of any assistive device.  It does not appear 
that the post operative residuals of right ankle fracture 
have resulted in severe foot injury or marked ankle 
disability based on impairment of the tibia and fibula 
(although fusion of the distal fibula to the tibia was shown 
by X-ray study in December 1996, marked ankle disability with 
malunion of tibia and fibula was not supported by objective 
evidence).  

As indicated on medical examination in June 1997, there was 
no objective evidence of reduced motion, weakness, or muscle 
atrophy; on VA orthopedic examination in July 2000, there was 
no evidence of right ankle effusion, instability, swelling, 
muscle atrophy, weakness, or range of motion impairment.  
While the veteran has received intermittent outpatient 
treatment for her right ankle disability, reporting swelling, 
instability, weakness, pain, and recurrent injuries, the June 
1997 and July 2000 medical examinations, as discussed above, 
do not reveal objective evidence substantiating her 
subjective complaints.  Thus, the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating than that currently assigned.  See DeLuca, supra., and 
the 20 percent evaluation currently assigned takes into 
account the veteran's subjective complaints of pain, 
instability and weakness.  

Although the service-connected right ankle disability is 
shown to be associated with arthritis, a separate disability 
rating may not be assigned for right ankle arthritis under 
Codes 5003 and 5010, as the current 20 percent rating under 
Code 5271 is based on impairment of the range of motion.  See 
38 C.F.R. § 4.14.  

The Board notes that the veteran has subjective complaints of 
numbness of the right ankle, associated with objective 
evidence of sensory impairment of the peroneal and tibial 
nerves of both legs.  However, service connection for 
neurologic impairment of the right ankle was denied by RO 
decision in August 2001, and rating of impairment from that 
disability is not now on appeal; assignment of an additional 
disability rating for right foot/ankle disability based on 
neurologic impairment would, in this case, violate 38 C.F.R. 
§ 4.14.  

Finally, the evidence reveals the presence of post surgical 
scarring over the veteran's right ankle, but the scarring is 
well healed, and it is not shown to produce pain and 
tenderness on objective demonstration.  Thus, the evidence in 
this case does not support a separate disability rating for 
any right ankle scarring under Code 7804.  Esteban, 6 Vet. 
App. 259.  The Board stresses that the preponderance of the 
evidence is against the veteran's increased rating claim, and 
it presents no question as to which of two evaluations should 
be applied.  Thus, the provisions of 38 C.F.R. § 4.7 are 
inapplicable.  


ORDER

A rating in excess of 20 percent for right ankle disability, 
including arthritis, is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


